Citation Nr: 0708462	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine to include as secondary to service-connected 
osteoarthritis of the cervical spine and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1947 to September 
1948, and from September 1949 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the benefit sought on 
appeal.  In June 2004, the veteran testified at a Travel 
Board hearing before the undersigned.  In January 2005, the 
Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In the Board's prior remand, the Board requested that the 
veteran be afforded a VA examination and that a medical 
opinion be furnished regarding the etiology of claim 
arthritis of the lumbar spine.  The examiner was requested to 
render an opinion, in pertinent part, as follow:

The examiner is requested to review all pertinent 
records associated with the claims file, including 
service medical records, and following this review and 
the examination, the examiner is requested to offer an 
opinion concerning the etiology of the veteran's lumbar 
spine arthritis.  The examiner should specifically 
comment on whether the veteran's lumbar spine arthritis 
is in any way related to service and/or whether the 
veteran's lumbar spine arthritis is causally or 
etiologically related to the service-connected 
osteoarthritis of the cervical and thoracic spine.  A 
clear rationale for all opinions would be helpful and a 
discussion of facts and medical principles involved 
would be of considerable assistance to the Board.  

In November 2005, the veteran was afforded this VA 
examination.  The diagnosis was left lateral disc extrusion 
at L4-L5 with stenosis.  The examiner opined that it was less 
likely than not that the lumbar arthritis was secondary to, 
caused by, or was etiologically related to the original 
cervical/thoracic spine whiplash type injury from being 
struck from behind in a motor vehicle accident that occurred 
37 years ago.  

The VA examiner appears to have answered only a part of the 
Board's remand inquiry.  As noted, she appears to indicate 
that the veteran's lumbar spine arthritis is not related to 
the original whiplash injury.  However, it does not appear 
that the examiner indicated whether the lumbar spine 
arthritis is secondary to the current thoracic and cervical 
spine disorders.  Thus, the case should be returned to a VA 
examiner to address this deficiency.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In accordance 
with the prior remand decision, the veteran was provided a 
VCAA notification letter.  However, the notification letter 
did not specifically address secondary service connection.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to the issue of entitlement to service 
connection for arthritis of the lumbar spine 
as secondary to service-connected 
osteoarthritis of the cervical spine and 
thoracic spine.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Refer the case to a VA orthopedic 
examiner to provide a supplemental 
opinion on the issue of whether the 
veteran's arthritis of the lumbar spine 
is secondary to, including on the basis 
of aggravation, the veteran's service-
connected osteoarthritis of the thoracic 
and cervical spine.  The claims file must 
be made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Based on a review of the 
claims file, the examiner should state 
the medical probabilities (less likely 
than not; at least as likely as not; or 
more likely than not) that:
a).  any current lumbar spine 
disability is proximately due to, or 
the result of, the service-connected 
osteoarthritis of the cervical spine 
and/or thoracic spine, or
b).  any current lumbar spine 
disability is permanently aggravated 
by the veteran's service-connected 
osteoarthritis of the cervical spine 
and/or thoracic spine.  The examiner 
should note that aggravation is 
defined for legal purposes as a 
worsening of the underlying 
condition versus a temporary flare-
up of symptoms.  

If aggravation is found, the 
examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation based 
on the record.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


